Bastow, J.
The parties to this action own contiguous parcels of land in the Village of Newark both located in a residential A district under the provisions of a Zoning Ordinance originally enacted in 1931. Plaintiff owns some 58 acres and for many years has used the land for the raising and marketing of horticultural and nursery products. The perimeter of plaintiff’s lands is in excess of 8,000 feet and the westerly line thereof adjoins defendants’ easterly line for a distance of 330 feet. The latter own some 16 acres and in 1958 defendants began to permit trailers used as dwellings to be located on their lands.
The judgment herein mandates defendants to remove all trailers from their property and permanently restrains them from maintaining trailers as dwellings thereon. Defendants, however, by a further judgment provision are given the right to elect to be relieved from such injunction provisions by the payment to plaintiff of $41,000 which is stated to represent the depreciation in the value of plaintiff’s property.
The 1931 Zoning Ordinance made no specific provision for trailers, presumably, as we may judicially note, because they were practically unknown at that time as a dwelling abode. (Cf. New York Mobile Homes v. Steckel, 9 N Y 2d 533; “ Regulation of Mobile Homes ”, 13 Syracuse L. Rev. 125.) The trial court found that house trailers would not comply with certain provisions of the ordinance because, for instance, they were not set on a masonry foundation with adequate cellar under the same with at least two windows opening to the outside therefrom or they did not occupy more than 25 % of the lot area.
The 1931 ordinance was adopted apparently pursuant to the provisions of article 6-A of the Village Law. (L. 1923, ch. 564, as amd.) Section 175 thereof contains a broad grant of power to village trustees to regulate and restrict by ordinance “ For the purpose of promoting the health, safety, morals, or the general welfare of the community * * * the location and use of buildings, structures and land for trade, industry, residence or other purposes.” In 1955 the Legislature added subdivision 69 to section 89 of the Village Law. (L. 1955, ch. 227.) This empowered boards of trustees to regulate house trailer camps and to regulate the locating of trailers when used or occupied as living quarters outside of an established trailer camp. (See, also, Village Law, § 89, subd. 52.)
In 1958 the Village Board attempted to enact an ordinance regulating trailers and trailer parks. It is conceded that the enactment was not valid by .reason of defects in publishing and posting following adoption. We are here concerned with the second ordinance enacted in January, 1960, The trial court *3found this invalid because it (1) was in conflict with the 1931 ordinance; (2) bore no relation to the health, safety, morals or general welfare of the residents of the village and (3) was “ spot zoning.”
We digress to consider the conditions that confronted the trustees at the time the 1960 ordinance was adopted. The proof discloses that there were 77 trailers in the village then being used as dwellings. Forty-one trailers were located in six trailer camps. Four camps with 36 trailers therein were in a residental district and two camps with five trailers were outside any zoned area. There were 36 individual trailers located in the village with 29 in a residential A district, one in a residential B district, one in a commercial A district, four in a light industrial district and one outside any zoned area.
Turning to the 1960 ordinance we find that it begins with a statement of purpose, that is, to promote the health, safety, morals and general welfare of the village by regulating “ the physical characteristics and development of a trailer park.” Section 1 prohibits the “parking” or “ storage ” of trailers, as defined therein, except in public garages or in the open within 20 feet of the rear lot line and 4 feet from any occupied side lot line and mandates that the trailer shall not be used, the doors thereof must be locked and the trailer must be disconnected from all utilities. Existing trailers parked in violation of these provisions may remain on their present sites as long as they continue to be occupied by the present occupants ór their transferees.
Section 2 of the ordinance relates to trailer parks. No one may operate a park without securing a license from the Local Building Inspector. The various subdivisions define a “ trailer park”, establish a setback line, prescribe the distance apart trailers shall be on their sites, demand conformity with village regulations for water and sewerage, require separate parking facilities for cars, ban additions to the trailers and the accumulation of rubbish, establish certain requirements for grading and position of streets within the park, direct compliance with the regulations of the local utility company, the building regulation forms and the payment of a license fee. Next, the section prohibits all trailer parks and camps within the village except for existing ones and those previously authorized by the Village Board. As to those, it is required that a plan with specified details be approved by the board and the State Health Department before construction may be started or operation continued. Lastly, the section states that insofar as the provisions thereof controvert or conflict with existing provisions *4'of the Zoning Ordinance the former shall govern and supersede all provisions of that ordinance or other village ordinances, i We conclude that the 1960 ordinance was adopted in conformity with a comprehensive plan and did not constitute ‘ ‘ spot zoning.” On the first phase it has been written that the “ comprehensive plan, Avith which the amendment must conform, is many things to many courts. It may be the basic zoning ordinance itself, or the generalized ‘ policy ’ of the local legislative or planning authorities in respect to their city’s development— or it may be nothing more than a general feeling of fairness and rationality. Its identity is not fixed with any precision, and no one can point with confidence to any particular set of factors, or any document, and say that there is the general plan to which the zoning enabling act demands fidelity.” (Haar, “ In Accordance With a Comprehensive Plan ”, 68 Harv. L. Rev., 1154,1167.)
The subject of “ spot zoning ” was considered in Rodgers v. Village of Tarrytown (302 N. Y. 115, 123-124) where it was defined “ as the process of singling out a small parcel of land for a use classification totally different from that of the surrounding area, for the benefit of the OAvner of such property and to the detriment of other owners [citing cases], ‘ spot zoning ’ is the very antithesis of planned zoning. If, therefore, an ordinance is enacted in accordance with a comprehensive zoning plan, it is not ‘ spot zoning ’, even though it (1) singles out and affects but one small plot * * * or (2) creates in the center of a large zone small areas or districts devoted to a different use. * * * Thus, the relevant inquiry is not whether the particular zoning under attack consists of areas fixed within larger areas of different use, but whether it was accomplished for the benefit of individual owners rather than pursuant to a comprehensive plan for the general welfare of the community.”
Turning again to the facts in this ease it appears that at various unproven times during the period of some 30 years of the life of the original Zoning Ordinance 65 trailers had been located in a residential A district — 36 in four trailer parks and 29 in individual locations. In addition six were located in residential B, commercial or light industrial districts. It may be surmised, although it does not appear in the record, that when the basic ordinance was enacted in 1930 much of the land in the village was overzoned. Thus the 58 acres owned by plaintiff, although located in a residential A district, have been used, as found by the trial court, since 1941 for the raising and marketing of nursery products and the conducting of a business thereon pursuant to an exception in the ordinance. *5The buildings thereon include a garage, a packing shed and storage building. In the Summer months some 50 people are employed in these operations. It is significant that no proof was offered to show that any of the 71 trailers in residential districts were actually located in what might be called a first-class residential area.
We thus approach the situation that confronted the Village Board when the ordinances of 1958 and 1960 were adopted. It may be true that trailers were scattered all over the village. It also may be correct that these lacked cellars with two windows therein as required for a “dwelling” under the provisions of the 1930 ordinance. In any event there is no proof that any action had been taken against these violators during the years the trailers had been accumulating in the village. Faced with this situation the Village Board adopted an ordinance that was plainly an amendment to the basic zoning ordinance as well as the exercise of the licensing power granted by subdivision 69 of section 89 of the Village Law. This represented a specific policy and comprehensive plan in respect to trailer parks and individual trailers.
As to the latter the ordinance prohibited the use thereof as dwellings. Those now in existence will be eliminated by the passage of time as existing individual trailers may only continue as long as occupied by the present occupants or their transferees. The remainder of the ordinance deals with trailer parks. Some of these had been licensed under the 1958 ordinance but only four, including defendants’, existed in a zoned area. These had been licensed or were in existence in 1960 and could only continue by complying with the stated requirements of the enactment. These portions of the ordinance were apparently enacted pursuant to subdivisions 52 and 69 of section 89 of the Village Law. (Cf. “ Regulation of Mobile Homes,” 13 Syracuse L. Rev. 125, 135, supra.)
In the latter article it is pointed out (p. 125) that “ some municipalities have responded to the social and economic problems incident to the use of mobile homes by using their regulatory powers in a manner both intolerant and hostile ” or “ have sought to confine trailer living to ‘ ghettos ’ in areas unfit for residential use.” Here, the legislative body of the municipality has avoided such an approach. The result may not be perfect or meet with the approval of all the village residents. But “ this zoning being a legislative act (not a variance) is entitled to the strongest possible presumption of validity and must stand if there was any factual basis therefor.” (Church v. Town of Islip, 8 N Y 2d 254, 258.) Upon plaintiff “ rests the burden *6of showing that the regulation assailed is not justified under the police power of the state by any reasonable interpretation of the facts.” (Shepard v. Village of Skaneateles, 300 N. Y. 115, 118.) This it has failed to do.
Considered as a whole the 1960 enactment, as heretofore stated, in substance “froze” individual trailers and trailer parks in their existing condition as of the date of the ordinance. The former may not be located anew in the village and used as dwellings. Trailer parks will be limited to six in number in their present locations. Presumably, the Village Board recognized that “ since trailers and trailer parks are not nuisances per se, nor inherently detrimental to the public health and welfare, an ordinance which forbids their location within a [municipality] is not justifiable as an exercise of the police power.” (13 Syracuse L. Rev., supra, pp. 125, 132 and cases therein cited.) In any event no plaint is here made that the regulation is arbitrary or unreasonable in thus limiting the number of trailer parks. (Cf. Ann. 22 A. L. R. 2d 774, 782.) We find nothing in this record to justify a finding that the method adopted of establishing trailer parks constituted “ spot zoning.” To the contrary there is no evidence as to the nature of the surroundings of the other five parks. The complaint of respondent is that they are “ scattered all over ” the village but this is insufficient to invalidate the ordinance. It is recognized “ that zoning cannot be used as a cloak for arbitrary and capricious action by the officers entrusted with the operation of the statute” but courts may not “ inquire into the motives of the [local legislative body], nor go behind the duly enacted legislation of the [body] in an attempt to seek a wrongful motive.” (Froessel, J., Nappi v. La Guardia, 184 Misc. 775, 780, affd. 269 App. Div. 693, affd. 295 N. Y. 652.)
We conclude that the enactment represents a comprehensive plan and does not constitute “spot zoning”. Neither is the hardship imposed upon plaintiff so severe that the ordinance must be invalidated. It is plain that plaintiff’s real grievance is an earlier disagreement between the parties as to the joint development of their properties. The strange provision in the judgment that defendants may continue to conduct a trailer park in violation of an ordinance found to be absolutely and totally invalid upon the payment to plaintiff of $41,000 is difficult to understand. Defendants raise serious questions as to the standing of plaintiff to obtain such financial remuneration. In view of our conclusion as to the validity of the ordinance it is unnecessary to explore this issue.
The judgment should be reversed and the complaint dismissed.